DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, 10-12, 17, 18, 24 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laurence, Jr. et al. (US PAP 2019/0143145 A1).
            With respect to claim 1, Laurence, Jr. et al. teach (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091) a lighting arrangement for a medical imaging system having a cylindrical wall that forms a tunnel that receives a patient to be scanned (see Figs, 2A, 2B and 6A-6E; paragraphs 0039 and 0040, comprising: 

    PNG
    media_image1.png
    491
    501
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    425
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    291
    609
    media_image3.png
    Greyscale
a transparent wall section (606) formed in the wall, wherein the transparent wall section extends along a transparent portion of a wall circumference; and a lighting device (such as LED; emitting light of any spectrum; see paragraph 0049) located adjacent an outer surface of the transparent wall section (606), wherein the lighting device extends along a device portion of a wall circumference corresponding to the transparent portion and wherein light emitted by the lighting device is transmitted through the transparent wall section in a direction orthogonal to a longitudinal axis of the tunnel to circumferentially illuminate the tunnel (see paragraphs 0046-0048 and 0049).
            With respect to claims 6, 12 and 24, Laurence, Jr. et al. teach the lighting arrangement according to claims 1 and 10 in addition with the method of claim 18 (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091); wherein the lightning device comprises the LEDs emitting light of any spectrum (see paragraph 0049) that inherently includes red, green, blue (RGB) light emitting diodes (LEDs) that emit a broad light spectrum (see paragraph 0049).
           With respect to claim 9, Laurence, Jr. et al. teach the method according to claim 1 (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091), wherein the transparent wall section and lighting device extend along the entire wall circumference (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091).
             With respect to claim 10, Laurence, Jr. et al. teach (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091) a lighting arrangement (a light emitting diode; LED) for a medical imaging system having a cylindrical wall that forms a tunnel that receives a patient to be scanned, comprising: a transparent wall section (606) formed in the wall, wherein the transparent wall section (606) extends along a transparent portion of a wall circumference (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091); and at least one light strip including at least one lighting element wherein the strip is located on an outer surface of the transparent wall section and extends along a strip portion of a wall circumference corresponding to the transparent portion and wherein light emitted by the strip is transmitted through the transparent wall section in a direction orthogonal to a longitudinal axis of the tunnel to circumferentially illuminate the tunnel (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091). 
             With respect to claim 11, Laurence, Jr. et al. teach the lighting arrangement according to claim 10 (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091), wherein more than light strip is positioned on the outer surface such that the light strips are positioned side by side on the outer surface of the transparent wall section (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091).
             With respect to claim 17, Laurence, Jr. et al. teach the lighting arrangement according to claim 10 (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091), wherein the transparent wall section and light strip extend along the entire wall circumference.
             With respect to claim 18, Laurence, Jr. et al. teach (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091) a method of illuminating a tunnel of a medical imaging system having a cylindrical wall that forms the tunnel wherein the tunnel receives a patient to be scanned, comprising (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091): providing a transparent wall section (606) in the wall, wherein the transparent wall section (606) extends along a transparent portion of a wall circumference; locating a lighting device adjacent an outer surface of the transparent wall section, wherein the lighting device extends along a device portion of a wall circumference corresponding to the transparent portion; transmitting light emitted by the lighting device through the transparent wall section in a direction orthogonal to a longitudinal axis of the tunnel (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091); circumferentially illuminating the tunnel and; transmitting a color of light that is indicative of a system status (this last limitation is broad and satisfies wide range of examples such as emitting from at least one emitting diode (LED) any color of light indicating that imaging system is ON; see paragraphs 0041, 0049 and 0091).
             With respect to claim 25, Laurence, Jr. et al. teach the method according to claim 18 (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091), wherein further including extending the transparent wall section and lighting device along the entire wall circumference (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence, Jr. et al. (US PAP 2019/0143145 A1) as applied to claim 1 and 18 above, and further in view of Hetz (WO 2019/165302 A1).
           With respect to claims 4, 5, 22 and 23, Laurence, Jr. et al. teach the lighting arrangement according to claim 1 and 18 (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091) but fail to explicitly teach that the lighting device includes at least one reflector element for reflecting light through the transparent wall section, wherein the reflector element includes at least one mirror surface.  
         Hertz discloses a system/method for a medical imaging system having a cylindrical wall that forms a tunnel that receives a patient (see abstract; Fig. 1 and paragraph 0190) which explicitly teaches the multiple variations of lighting device includes at least one reflector element for reflecting light through the transparent wall section, wherein the reflector element includes at least one mirror surface providing user with the capabilities to direct light in the desired direction.  
          Laurence, Jr. et al. and Hetz disclose related methods/apparatuses for medical imaging system having a cylindrical wall that forms the tunnel that receives a patient.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teachings of the lighting device includes at least one reflector element for reflecting light through the transparent wall section, wherein the reflector element includes at least one mirror surface as suggested by Hetz in the method/apparatus of Laurence, Jr. et al., since such a modification would provide user with the capabilities to direct light in the desired direction.  
           It would have been obvious to treat Laurence, Jr. et al. and Hetz as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 4, 5, 22 and 23 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).           

Allowable Subject Matter

Claims 2, 3, 7, 8, 13-16 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 2, 3, and 8, the most relevant prior art, Laurence, Jr. et al. (US PAP 2019/0143145 A1) teach the lighting arrangement according to claim 1 (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091), wherein the medical imaging system includes CT and PET portions having CT and PET fields of view (see paragraphs 0040, 0047, 0058, 0065 and 0091; Figs. 2A and 2B) respectively,

    PNG
    media_image4.png
    565
    512
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    531
    490
    media_image5.png
    Greyscale

but fail to explicitly teach or make obvious that the lighting device is located between the CT and PET fields of view as claimed including all of the limitations of the base claim and any intervening claims.

             With respect to claim 7, the most relevant prior art, Laurence, Jr. et al. (US PAP 2019/0143145 A1) make obvious the lighting arrangement according to claim 6 (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091) but fail to explicitly teach or make obvious that the light emitted by the lighting device varies in intensity to indicate a changing count rate measured by the PET portion as claimed including all of the limitations of the base claim and any intervening claims.
            With respect to claim 13, the most relevant prior art, Laurence, Jr. et al. (US PAP 2019/0143145 A1) making obvious the lighting arrangement according to claim 12 (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091) but fail to explicitly teach or make obvious that a color of light emitted by the LEDs is indicative of a system status as claimed including all of the limitations of the base claim and any intervening claims.
            With respect to claims 14-16, the most relevant prior art, Laurence, Jr. et al. (US PAP 2019/0143145 A1) teach the lighting arrangement according to claim 10 (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091), wherein the medical imaging system includes CT and PET portions having CT and PET fields of view, respectively (see paragraphs 0040, 0047, 0058, 0065 and 0091; Figs. 2A and 2B) but fail to explicitly teach or make obvious that the light strip is located between the CT and PET fields of view as claimed including all of the limitations of the base claim and any intervening claims.
            With respect to claims 19-21, the most relevant prior art, Laurence, Jr. et al. (US PAP 2019/0143145 A1) teach the lighting arrangement according to claim 18 (see abstract; Figs. 1-6E; paragraphs 0039, 0040, 0041, 0047-0049, 0058, 0091) but fail to explicitly teach or make obvious that the light emitted by the lighting device varies in intensity to indicate a changing count rate measured by the PET portion as claimed including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuzawa et al. (US PAP 2009/0154647 A1) teaches (see abstract; Figs. 1-9)  

    PNG
    media_image6.png
    335
    399
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    329
    459
    media_image7.png
    Greyscale

a medical image diagnostic device, wherein X-Ray CT devices and PET devices are longitudinally disposed, and which has a tubular imaging part for positioning a subject who is placed on the top surface of a bed and collecting image data, an illumination part is provided for producing a suitable level of brightness to the display part, which is for providing information to the subject without having to adopt every imaging position within the tubular imaging part, and to the imaging part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./   August 13, 2022